Broyles, C. J.
1. The indictment in this case was drawn under section 22 of the act of the General Assembly approved March 28, 1917 (Ga. L. Ex. Sess. 1917, p. 18), and was not subject to any ground of the *828demurrer. See, in this connection, Edwards v. State, 25 Ga. App. 179 (102 S. E. 847); McRae v. State, 23 Ga. App. 13 (97 S. E. 410); Brown v. State, 28 Ga. App. 442 (111 S. E. 696).
Decided March 7, 1928.
William, E. & Gordon Mann, for plaintiff in error.
John 0. Mitchell, solicitor-general, contra.
2. The failure of the court to instruct the jury upon the effect of proof of the good character of the defendant was not error, in the absence of a proper written request. Brantley v. State, 154 Ga. 80 (4) (113 S. E. 200).
3. The ground of the motion for a new trial, based upon alleged newly discovered evidence, is fatally defective, as the newly discovered evidence is that of a witness, and no affidavits as to his residence, associates, means of knowledge, character and credibility were adduced. Cartright v. State, 27 Ga. App. 258 (2) (108 S. E. 70).
4. In the light of the facts of the case, none of the other special grounds of the motion for a new trial (several of which are too incomplete to be considered) show cause for a reversal of the judgment below.
5. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Lulce, J., concurs. Bloodworth, J., absent on account of illness.